Name: 81/498/Euratom, EEC: Council Decision of 6 July 1981 appointing two members of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-07-16

 Avis juridique important|31981D049881/498/Euratom, EEC: Council Decision of 6 July 1981 appointing two members of the Economic and Social Committee Official Journal L 193 , 16/07/1981 P. 0033**** COUNCIL DECISION OF 6 JULY 1981 APPOINTING TWO MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE ( 81/498/EURATOM , EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 193 TO 195 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 165 TO 167 THEREOF , HAVING REGARD TO THE CONVENTION ON CERTAIN INSTITUTIONS COMMON TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 19 SEPTEMBER 1978 APPOINTING THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD ENDING ON 18 SEPTEMBER 1982 , WHEREAS TWO MEMBERS ' SEATS ON THE ECONOMIC AND SOCIAL COMMITTEE HAVE BECOME VACANT FOLLOWING THE RESIGNATION OF MR GORMLEY AND MR WALSH WHICH WAS NOTIFIED TO THE COUNCIL ON 17 NOVEMBER 1980 , HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 1 JUNE 1981 , HAVING OBTAINED THE OPINION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR J . R . BODDY AND MR T . JENKINS ARE HEREBY APPOINTED MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE IN PLACE OF MR GORMLEY AND MR WALSH FOR THE REMAINDER OF THEIR TERMS OF OFFICE , WHICH RUN UNTIL 18 SEPTEMBER 1982 . DONE AT BRUSSELS , 6 JULY 1981 . FOR THE COUNCIL THE PRESIDENT G . HOWE